Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 1 of 14       PageID #: 334




   PAUL S. AOKI                 1286
   Acting Corporation Counsel
   TRACY S. FUKUI                 7111
   MITSUKO TAKAHASHI              9141
   Deputies Corporation Counsel
   City and County of Honolulu
   530 South King Street, Room 110
   Honolulu, Hawai‘i 96813
   Telephone: (808) 768-5236 / (808) 768-5111
   Facsimile: (808) 768-5105
   Email: tracy.fukui@honolulu.gov / mitsuko.takahashi@honolulu.gov

   Attorneys for Defendants
   JONATHAN FRYE, DYLAN SHATTO,
   MARVIN PARENGIT, AND BARBARA DELAFORCE

                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‘I

  IRIS SANCHEZ, individually, and as       CIVIL NO. CV19-00072 DKW/WRP
  Successors in Interest to PEKELO
  SANCHEZ, deceased, individually,   DEFENDANTS JONATHAN FRYE,
                                     DYLAN SHATTO, MARVIN
             Plaintiffs,             PARENGIT AND BARBARA
                                     DELAFORCE’S ANSWER TO FIRST
        vs.
                                     AMENDED COMPLAINT FILED ON
  THE CITY AND COUNTY OF             AUGUST 6, 2019; DEMAND FOR
  HONOLULU, a municipal corporation; TRIAL BY JURY; CERTIFICIATE
  OFFICER JONATHAN FRYE; OFFICER OF SERVICE
  DYLAN SHATTO; OFFICER MARVIN
  PARENGIT; OFFICER BARBARA
  DELAFORCE and DOES 1-10,
  Inclusive,

             Defendants.

                                           Trial Date: August 3, 2020.
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 2 of 14         PageID #: 335




           DEFENDANTS JONATHAN FRYE, DYLAN SHATTO,
      MARVIN PARENGIT AND BARBARA DELAFORCE’S ANSWER TO
        FIRST AMENDED COMPLAINT FILED ON AUGUST 6, 2019

         By and through their attorneys, Acting Corporation Counsel Paul S. Aoki

   and Deputies Corporation Counsel Tracy S. Fukui and Mitsuko Takahashi,

   Defendants JONATHAN FRYE, incorrectly identified as “Jonathon Frye”

   (“Officer Frye”), DYLAN SHATTO (“Officer Shatto”), MARVIN PARENGIT

   (“Officer Parengit”), and BARBARA DELAFORCE (“Officer Delaforce”)

   (collectively, the “Officer Defendants”) hereby answer the First Amended

   Complaint filed on August 6, 2019 (ECF No. 32) (“FAC”) by Plaintiff IRIS

   SANCHEZ (“Iris”), individually, and as Successors in Interest to PEKELO

   SANCHEZ (“Pekelo”), deceased, (collectively, the “Plaintiff”), as follows:

   FIRST DEFENSE

         The FAC fails to state a claim upon which relief can be granted against the

   Officer Defendants.

   SECOND DEFENSE

         1.    With respect to paragraphs 1–2 of the FAC, the Officer Defendants

   admit that venue in Hawai‘i is proper and that this Court has jurisdiction over

   claims based upon federal laws and may exercise supplemental jurisdiction over

   state claims that form part of the same case or controversy that gives rise to the

   federal claims. Nothing in the answer set forth in this paragraph should be



                                         -2-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 3 of 14            PageID #: 336




   construed as an admission of any fact or factual allegations that support Plaintiff’s

   assertion of jurisdiction or venue. To the extent that a further response is required,

   the Officer Defendants deny the remaining allegations.

         2.     The Officer Defendants are without sufficient information or

   knowledge to form a belief as to the truth of the allegations contained in

   paragraphs 3–4, 10–11, 19, 31–32, 41–42, 51–52, and 60 of the FAC and, on that

   basis, denies the same.

         3.     With respect to paragraph 5 of the FAC, the Officer Defendants admit

   that the City and County of Honolulu (“City”) is a municipal corporation organized

   and existing pursuant to the laws of the State of Hawai‘i. To the extent that this

   paragraph alleges municipal liability or otherwise suggests a link between any

   custom or policy of the City and the February 11, 2017 incident (“Incident”) at

   issue in this case, the Officer Defendants deny the same and answer that the

   allegations have been dismissed against the City and the City is no longer a

   “Defendant” in this action because all claims against it have been dismissed

   pursuant to the Court’s November 12, 2019 Order Granting in Part and Denying as

   Moot in Part Defendants’ Motion to Dismiss (ECF No. 49). The Officer

   Defendants are without sufficient information or knowledge to form a belief as to

   the truth of any remaining allegation and, on that basis, deny them.

   //



                                           -3-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 4 of 14           PageID #: 337




         4.     With respect to the allegations made in paragraphs 6–9 of the FAC,

   the Officer Defendants admit that each of the Defendant Officers was employed at

   the time of the Incident, and is currently employed, as a police officer with the

   Honolulu Police Department (“HPD”) and that the FAC indicates that each is

   being sued in his or her individual capacity. The Officer Defendants also respond

   that the claims asserted against them in their official capacities have been

   dismissed pursuant to the Court’s November 12, 2019 Order (ECF No. 49). The

   Officer Defendants deny the remaining allegations contained in these paragraphs.

         5.     With respect to the allegations made in paragraph 12 of the FAC, the

   Officer Defendants deny that they acted in bad faith and that their conduct violated

   substantive and/or procedural law. The Officer Defendants are without sufficient

   information or knowledge to form a belief as to the truth of the remaining

   allegations and, on that basis, deny them.

         6.     In response to paragraph 13 of the FAC, the Officer Defendants

   reallege and incorporate by reference their responses to paragraphs 1–12 of the

   FAC, inclusive, as though fully set forth herein.

         7.     With respect to paragraph 14 of the FAC, the Officer Defendants

   admit that Pekelo died at 98-269 Ualo Street, Aiea, Hawaii 96701 on February 11,

   2017. The Officer Defendants are without sufficient information or knowledge to

   form a belief as to the truth of the remaining allegations and, on that basis, deny



                                           -4-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 5 of 14            PageID #: 338




   them.

           8.   With respect to the allegations in paragraphs 15–16 of the FAC, the

   Officer Defendants admit that a 911 caller complained about a vehicle parked in

   her stall with two persons sleeping inside and that the Defendant Officers

   proceeded to 98-269 Ualo Street to respond to that call. When Officer Frye arrived

   at 98-269 Ualo Street, the caller met Officer Frye and directed him to her parking

   stall. Officer Frye checked the license plate of the subject truck, a 2002 Blue

   Dodge Ram, looked through the passenger-side window, and it appeared that the

   two occupants sleeping. He then stepped away, apprised dispatch of his

   observations, was informed that the subject truck was reported stolen, and waited

   for other officers to arrive before attempting to wake the occupants. When Officer

   Parengit arrived, Officer Parengit met with Officer Frye, approached the vehicle

   himself, and Pekelo appeared to be sleeping therein. Upon Officer Shatto’s arrival,

   Officer Shatto approached the passenger side of the vehicle, and Pekelo appeared

   to be sleeping. Upon Officer Delaforce’s arrival, Officer Delaforce saw Officers

   Frye and Parengit on the driver’s side of the vehicle, approached the passenger side

   of the vehicle, and witnessed Pekelo beginning to sit up. As to the remaining

   allegations, the Officer Defendants are without sufficient information or

   knowledge to form a belief as to their truth and, on that basis, deny the same.

   //



                                           -5-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 6 of 14            PageID #: 339




         9.     The Officer Defendants deny the allegations in paragraphs 17, 27–30,

   34–35, 37–40, 47–50, and 56–59 of the FAC.

         10.    With respect to the allegations in paragraph 18 of the FAC, the Officer

   Defendants admit that, while dressed in their police uniforms, they gave multiple

   verbal instructions to Pekelo and Chayla Belford (“Chayla”) to open the door and

   that, after neither complied but began moving about the stolen vehicle, ordered

   them to show their hands. The Officer Defendants are without sufficient

   information or knowledge to form a belief as to the truth of the remaining

   allegations and, on that basis, deny said remaining allegations.

         11.    With respect to paragraphs 20–23 of the FAC, the Officer Defendants

   admit that Officers Parengit and Delaforce fired at Pekelo, but only after Pekelo

   made furtive movements in the car, causing the Officer Defendants to believe he

   may be armed and only after Pekelo endangered the safety of the themselves and

   others by: attempting to escape in a stolen vehicle by first turning the vehicle on;

   suddenly accelerating forward, jumping a curb with tires screeching and nearly

   striking one or more of the officers; suddenly reversing the vehicle at a high rate of

   speed while dragging Officers Frye and Parengit, who were both trapped by the

   open driver-door; striking a parked SUV while driving his vehicle in reverse

   thereby throwing Officer Parengit free; suddenly accelerating forward again at a

   high rate of speed with tires screeching, striking a light pole before crashing into



                                           -6-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 7 of 14            PageID #: 340




   the living room of an apartment, all while continuing to drag Officer Frye who was

   still caught in the doorway of the vehicle; continuing to press the accelerator after

   striking the apartment, revving the engine with tires screeching, thereby causing

   the Officer Defendants to believe that Pekelo intended to continue his attempts to

   escape by reversing over one or more of them and continuing to place one or more

   of their lives in danger, including Officer Frye who was still trapped and

   disoriented after being dragged by Pekelo. The Officer Defendants deny the

   remaining allegations contained therein.

         12.    The Officer Defendants deny the allegations in paragraph 24 of the

   FAC and state that they had probable cause and a good faith basis to believe, based

   upon information relayed to them and/or personally observed, that Pekelo had

   committed the felonious crimes of: Unauthorized Control of a Propelled Vehicle;

   Unauthorized Entry into a Motor Vehicle in the First Degree; Assault Against a

   Police Officer; Attempted Murder; and Reckless Endangering in the First Degree.

         13.    With respect to paragraphs 25(A)–(G) and 62–82 of the FAC, the

   Officer Defendants respond that these paragraphs assert allegations against the

   City, pertaining to its purported municipal liability, that have been dismissed by the

   Court’s November 12, 2019 Order (ECF No. 49). To the extent that a response is

   required, however, the Officer Defendants answer that they are without sufficient

   information or knowledge to form a belief as to the truth of these allegations and,



                                           -7-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 8 of 14           PageID #: 341




   on that basis, deny them.

         14.    In response to paragraph 26 of the FAC, the Officer Defendants

   reallege and incorporate by reference their responses to paragraphs 1–25 of the

   FAC, inclusive, as though fully set forth herein.

         15.    In response to paragraph 33 of the FAC, the Officer Defendants

   reallege and incorporate by reference their responses to paragraphs 1–32 of the

   FAC, inclusive, as though fully set forth herein.

         16.    With respect to paragraph 36 of the FAC, the Officer Defendants

   admit that Pekelo died at the scene, but deny that Plaintiff is entitled to damages

   from the Officer Defendants. The Officer Defendants are without sufficient

   information or knowledge to form a belief as to the truth of the remaining

   allegations and, on that basis, deny them.

         17.    In response to paragraph 43 of the FAC, the Officer Defendants

   reallege and incorporate by reference their responses to paragraphs 1–42 of the

   FAC, inclusive, as though fully set forth herein.

         18.    As to the allegations made in paragraphs 44–45 of the FAC, the

   Officer Defendants answer that the existence of a due process interest is for a court

   to decide and does not require a response. However, to the extent that a response is

   required, the Officer Defendants deny said allegations.

         19.    With respect to paragraph 46 of the FAC, the Officer Defendants



                                           -8-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 9 of 14           PageID #: 342




   admit that Pekelo died at the scene, but deny that they deprived Plaintiff of any

   constitutional right. The Officer Defendants are without sufficient information or

   knowledge to form a belief as to the truth of the remaining allegations and, on that

   basis, deny them.

         20.    In response to paragraph 53 of the FAC, the Officer Defendants

   reallege and incorporate by reference their responses to paragraphs 1–52 of the

   FAC, inclusive, as though fully set forth herein.

         21.    With respect to the allegations in paragraph 54 of the FAC, the

   existence of a due process familial interest is for a court to decide and does not

   require a response. However, to the extent that a response is required, the Officer

   Defendants deny said allegations.

         22.    With respect to paragraph 55 of the FAC, the Officer Defendants

   admit that Pekelo died at the scene and deny all remaining allegations.

         23.    In response to paragraph 61 of the FAC, the Officer Defendants

   reallege and incorporate by reference their responses to paragraphs 1–60 of the

   FAC, inclusive, as though fully set forth herein.

         24.    Plaintiff’s prayer for relief does not contain factual allegations that

   require a response. To the extent that one is required, however, the Officer

   Defendants deny said allegations.

         25.    The Officer Defendants deny each and every other allegation in the



                                           -9-
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 10 of 14           PageID #:
                                   343



  FAC not already expressly admitted herein.

  THIRD DEFENSE

        The Officer Defendants assert the defense of qualified immunity.

  FOURTH DEFENSE

        The Officer Defendants assert the common law defense of conditional

  privilege, otherwise known as state qualified immunity.

  FIFTH DEFENSE

        The Officer Defendants assert the defense of probable cause to detain

  Pekelo.

  SIXTH DEFENSE

        The Officer Defendants acted lawfully and properly in the execution of their

  duties as authorized by the Hawaii Penal Code and Hawai‘i Revised Statutes

  (“HRS”) chapter 803.

  SEVENTH DEFENSE

        If Plaintiff sustained the injuries or damages alleged in the FAC, such

  injuries or damages were the result of Plaintiff’s own negligence or misconduct.

  EIGHTH DEFENSE

        Plaintiff’s claims are barred from recovery under HRS § 663-31.

  NINTH DEFENSE

        Pekelo’s own negligent or criminal conduct was the sole proximate cause or



                                         - 10 -
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 11 of 14             PageID #:
                                   344



  a greater contributing cause of his alleged injuries than any alleged wrongdoing on

  the part of the Officer Defendants. Accordingly, Plaintiff cannot recover against the

  Officer Defendants.

  TENTH DEFENSE

         Plaintiff’s claims may be barred by the doctrines of waiver, laches, estoppel,

  claim preclusion, and issue preclusion.

  ELEVENTH DEFENSE

         Plaintiff lacks standing to bring the claims asserted in the FAC.

  TWELFTH DEFENSE

         The Officer Defendants give notice that they may rely on the defense of

  unclean hands on the part of Plaintiff.

  THIRTEENTH DEFENSE

         Plaintiff’s claims may be barred by the statute of limitations and HRS

  § 46-72.

  FOURTEENTH DEFENSE

         The Officer Defendants give notice that they may rely upon the affirmative

  defense that Plaintiff failed to mitigate damages.

  FIFTEENTH DEFENSE

         Plaintiff is not entitled to an award of attorney’s fees, costs of suit, and/or

  interest.



                                            - 11 -
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 12 of 14             PageID #:
                                   345



  SIXTEENTH DEFENSE

        The FAC does not give rise to an actionable claim for punitive damages.

  SEVENTEENTH DEFENSE

        The use of force was reasonable and justified under the law, in self-defense

  or in defense of others, to prevent Pekelo from committing, continuing,

  consummating, or fleeing from the commission of a crime and/or the degree of

  force was necessary and reasonable to compel Pekelo to submit to a lawful arrest

  or detention.

  EIGHTEENTH DEFENSE

        If Plaintiff sustained the injuries alleged in the FAC from the Officer

  Defendants’ use of force, then those injuries were the proximate result of the

  Officer Defendants’ lawful use of force.

  NINETEENTH DEFENSE

        If Plaintiff suffered emotional distress, such emotional distress was not

  proximately caused by any wrongdoing of the Officer Defendants.

  TWENTIETH DEFENSE

        Pekelo was not privileged to resist a lawful arrest or detention. If Plaintiff

  sustained injuries alleged in the FAC, those injuries were the proximate result of

  Pekelo’s resistance to, or interference with, a lawful arrest or detention.

  //



                                           - 12 -
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 13 of 14           PageID #:
                                   346



  TWENTY-FIRST DEFENSE

        Pekelo’s criminal and dangerous conduct was the sole proximate cause or a

  greater contributing cause of his alleged injuries than any wrongdoing on the part

  of Defendant Officers and, accordingly, Plaintiff cannot recover against Defendant

  Officers.

  TWENTY-SECOND DEFENSE

        The Officer Defendants reserve all rights to assert any affirmative defense or

  rely on any other matter constituting an avoidance pursuant to Rule 8(c) of the

  Federal Rules of Civil Procedure and to seek leave to amend their Answer to allege

  any such defense and assert any other defense, claim, and counterclaim as

  discovery and the evidence may merit.

        The Officer Defendants pray that:

        1.     The FAC be dismissed with prejudice;

        2.     The Officer Defendants be awarded their costs and attorneys’ fees;

  and

        3.    This Court grant such other and further relief that it may deem just

  and equitable.

  //



  //



                                          - 13 -
Case 1:19-cv-00072-DKW-WRP Document 51 Filed 11/14/19 Page 14 of 14   PageID #:
                                   347



       DATED: Honolulu, Hawai‘i, November 14, 2019.

                                PAUL S. AOKI
                                Acting Corporation Counsel

                                By: /s/ Mitsuko Takahashi
                                    TRACY S. FUKUI
                                    MITSUKO TAKAHASHI
                                    Deputies Corporation Counsel

                                    Attorneys for Defendants
                                    JONATHAN FRYE, DYLAN SHATTO,
                                    MARVIN PARENGIT, AND BARBARA
                                    DELAFORCE




                                    - 14 -
